  Case 1:18-cv-00170-SPB-RAL Document 156 Filed 09/02/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHARLES WILLIAMS,                             )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )       Case No. 1:18-cv-170
                                              )
PENNSYLVANIA DEPARTMENT OF                    )
CORRECTIONS, et al,                           )
                Defendants.                   )



                                    MEMORANDUM ORDER

       This action was received by the Clerk of Court on June 6, 2018 and was referred to

United States Magistrate Judge Richard A. Lanzillo, for report and recommendation in

accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4

of the Local Rules for Magistrate Judges.

       Defendants filed a motion for summary judgment. ECF No. 100. On August 14, 2020,

Magistrate Judge Lanzillo issued a Report and Recommendation recommending that the motion

for summary judgment be granted in all respects. As of today’s date, Plaintiff has failed to file

Objections to the Report and Recommendation. Plaintiff’s Objections were due to be filed by

August 31, 2020.

       After de novo review of the complaint and documents in the case, together with the report

and recommendation thereto, the following order is entered:



       AND NOW, this 2nd day of September 2020,

       IT IS ORDERED that the motion for summary judgment [ECF No. 100] is granted.

       IT IS FURTHER ORDERED that this case be closed.


                                                  1
  Case 1:18-cv-00170-SPB-RAL Document 156 Filed 09/02/20 Page 2 of 2




       AND, IT IS FURTHER ORDERED that the report and recommendation of Magistrate

Judge Lanzillo, issued on August 14, 2020 [ECF No. 155] is adopted as the opinion of the court.



                                                   /s/ Susan Paradise Baxter
                                                   SUSAN PARADISE BAXTER
                                                   United States District Judge




                                               2
